ITEMID: 001-86881
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF LUGOVOY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 13 - Right to an effective remedy
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Renate Jaeger;Volodymyr Butkevych
TEXT: 4. The applicant was born in 1977 and lives in Chernivtsi.
5. On 24 August 1998 the applicant had a quarrel with Mr B. and three other persons, which led to a fight in the course of which the applicant wounded Mr B. in the face with a gas pistol.
6. On 11 September 1998 criminal proceedings were instituted against the applicant for inflicting grievous bodily harm.
7. On 19 March 1999 the investigative authorities decided that the applicant had acted within the permissible limits of self-defence and terminated the proceedings.
8. On 15 May 1999 the Prosecutor of Razdolnensky District of the Autonomous Republic of Crimea (“the ARC”), quashed the decision of 19 March 1999 and reopened the proceedings.
9. On 8 August 1999 the applicant was charged with having exceeded the limits of self-defence. On the same day he was placed on the wanted list. According to the applicant, he never left his place of residence in Chernivtsi (about 1,000 km from the ARC), and the authorities had been well aware of his permanent address. However, they failed to contact him concerning the criminal investigation.
10. On 13 March 2000 the charges against the applicant were amended: he was accused of intentional infliction of grievous bodily harm.
11. On 20 October 2000, when the applicant was visiting the ARC, he was placed under an undertaking not to abscond.
12. On 1 November 2000 the investigation was completed and the case was referred to the Razdolnensky District Court of the ARC (Раздольненський районний суд Автономної республіки Крим).
13. On 8 February 2001 the court questioned the accused, the victim and witnesses, ordered an additional forensic medical examination and adjourned the hearing.
14. The next hearing was scheduled for 10 April 2002. This hearing was adjourned at the request of the applicant’s advocate. The following hearings were scheduled for 25 April and 17 June 2002 respectively. After the adjournment of the hearing of 17 June 2002 at the applicant’s request, the next hearing was scheduled for 4 November 2002.
15. On 4 November 2002 the court transferred the case file to the investigative authorities and ordered them to carry out a reconstruction of the crime.
16. On 4 April 2003 the reconstruction of the crime was carried out and the case was transferred back to the court for consideration.
17. Between September and December 2002 the court scheduled four hearings, none of which took place. Two hearings were adjourned on account of the absence of the applicant’s advocate, one on account of the absence of the prosecutor and one on account of the absence of two witnesses. The next hearing was scheduled for 4 February 2004.
18. On 4 February 2004 the court ordered an additional medical forensic examination.
19. On 24 March 2005 the results of the examination were produced to the court. The next hearing was scheduled for 26 September 2005. This hearing was adjourned at the prosecutor’s request.
20. On 27 September 2005 the court ordered an additional medical and ballistic assessment. On 11 November 2005 the designated expert institution refused to make the assessment, referring to the unavailability of qualified experts.
21. On 7 December 2005 the court ordered the assessment at a different facility. On 10 March 2006 the case file was sent to the expert facility. The next hearing took place in May 2006.
22. On 13 June 2006 the court terminated the criminal proceedings as the charges against the applicant had become time-barred. On 20 June 2006 the applicant appealed, seeking acquittal.
23. On 26 August 2006 the Court of Appeal of the ARC (Апеляційний суд Автономної республіки Крим) quashed the ruling of 13 June 2006 and remitted the case for fresh consideration.
24. Between December 2006 and March 2007 the trial court scheduled three hearings, one of which was adjourned on account of a witness’s failure to appear.
25. On 21 March 2007 the trial court found the applicant guilty, sentenced him to one year’s restriction of freedom and released him from punishment as the charges had become time-barred. The court also lifted the applicant’s undertaking not to abscond. On 4 April 2007 the applicant appealed, seeking to be acquitted.
26. On 29 May 2007 the Court of Appeal of the ARC excluded the mention of a punishment from the judgment and otherwise upheld it.
27. On 26 November 2007 the applicant appealed in cassation before the Supreme Court of Ukraine.
28. On 7 February 2008 the Supreme Court took a final decision in the applicant’s case.
VIOLATED_ARTICLES: 13
6
